PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/494,045
Filing Date: 29 Jun 2009
Appellant(s): PAVLOVSKI et al.



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2020.
7/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Pub 2005/0054381) hereinafter Lee, in view of Levinson (U.S. Pat 9,652,809) hereinafter Levin.
As per Claim 41, Lee teaches A computer-implemented method executing within a dioramic system of a computer hardware system, comprising: establishing a layer of abstraction between an executing application and a dioramic user interface within an end user device of a user; (¶36, ¶431 wherein the mobile information device adaptive system and proactive user 
modifying the dioramic user interface using a diorama; (Fig. 8, ¶77, ¶78, ¶184, ¶185 wherein the adaptive system is preferably able to analyze the user behavior by analyzing a plurality of user interactions with the mobile information device, after which more preferably the adaptive system compares the plurality of user interactions to at least one predetermine pattern, to see whether the predetermined pattern is associated with altering at least one function of the user interface)
receiving, by the layer of abstraction, a user interaction with the dioramic user interface by the user; (Fig. 1, ¶80, ¶103, ¶106, ¶156 wherein the adaptive system includes a learning module for performing the analysis according to received input information and previously obtained knowledge from the behavior of the user wherein the learning module 100 includes a knowledge base 102 storing information gathered using sensors 104 for detecting a state that is input for a reasoning system 108 to process the current states with knowledge base 102 and produce a decision as to which actions to preform wherein the MutateApp 510 is invoked to initiate the appearance if an avatar at least partially controlled according to at least one user preference)
facilitating an interaction with the executing application based upon the user interaction; and (¶33, ¶424, ¶435 wherein the intelligent agent comprises an avatar for interacting with the user wherein the avatar forms the user interface for interacting with the user and has an appearance which is more preferably three-dimensional or humanoid and programmed to move 
causing the diorama to be updated within the dioramic user interface based upon the user interaction,(¶95, ¶106, ¶186 wherein World 804 preferably communicates with various instances of a WorldObject 806, which represents an object that is found in the virtual environment and with which the intelligent agent may interact and World 804 also manages the properties of the virtual environment itself, such as size, visibility wherien Reasoning system 108 preferably processes the current state with Knowledge Base 102, thereby producing a decision as to which actions to perform. Reasoning system 108 receives the current state of the world, outputs the action to be performed, and receives feedback on the action selected. Based on the feedback, reasoning system 108 preferably updates Knowledge Base 102. This is an iterative process in which learning module 100 learns to associate actions to states wherein The interface is preferably able to detect at least one pattern of interaction of the user with the user interface, for example through operation of a learning module and is therefore preferably able to proactively alter at least one function of the user interface according to the detected pattern)
 wherein the dioramic user interface is a three dimensional user interface independent of the executing application, (Fig. 5, ¶22, ¶25, ¶94, ¶152, ¶154, ¶186 wherein system 500 features an application manager 502 for managing the different types of applications wherein it receives a timer event from the mobile information device with an adaptive system of a proactive user 
visually represents a person and an entity with which the user interacts, respectively, as avatars in diorama, (¶442 wherein the agent may also optionally activate the vibration mode, for example when the avatar bumps into hard objects in the virtual world or when trying to get the user's attention. The avatar may also optionally appear to be actively manipulating the user interface screens of the telephone)
 and the diorama is an independent software object that is rendered by a user interaction runtime engine that provides the dioramic user interface. (Fig. 5, ¶22, ¶25, ¶94, ¶152, ¶153, ¶154, ¶186 wherein system 500 features an application manager 502 for managing the different types of applications since it is responsible for managing and providing runtime for the execution of the system applications wherein it receives a timer event from the mobile information device with an adaptive system of a proactive user interface and when a timer is invoked the application manager invokes the step of the current application being executed and switches from one application to another when the user activates it wherein the proactive user interface is able to control and/or be associated with any type of computational device. Examiner interprets the ability to switch from one application to another and to control and be associated with any type 
However, Lee does not explicitly teach modifying the dioramic user interface using a diorama selected by the user; visually represents a person and an entity with which the user interacts, respectively, as avatars in the user-selected diorama, and is unique to the user, and
Levin teaches modifying the dioramic user interface using a diorama selected by the user; (Fig. 3A, Col. 11 lines 15-40 wherein the user interface 310A includes a category window 315 that displays a list 316 of categories where each category groups multiple avatars wherein categories include an NFL Playoffs 2004, an objects category 316B, an Americana category 316C, and a celebrities category 316D wherein a user may select a category from the category list 316)
visually represents a person and an entity with which the user interacts, respectively, as avatars in the user-selected diorama, (Col. 1 lines 55-65, col. 8 lines 19-40 wherein  detecting an attribute based on an object associated with the selected avatar. The object associated with the selected avatar may be distinct of the avatar itself wherein the sender avatar 135 may be used to communicate an aspect of the setting or the environment of the sender For example, when rain is falling in the location of the sender, wallpaper corresponding the sender avatar 135 may include falling raindrops and/or the sender avatar 135 may wear a rain hat or appear under an open umbrella)
and is unique to the user, and (Col. 22, lines 14-24 wherein The process 900 provides an example of using an avatar, wallpaper and/or objects associated with avatars to generate user profile information. Similar techniques may be used to generate user profile information that is based on triggers associated with avatars (particularly, for example, triggers that are customized 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of using user profile information to determine an avatar and/or avatar characteristics of Levin with the teaching of proactive user interface with an adaptive system of Lee because Levin teaches presenting for selection by the user of a subset of the available avatars and other types of self-expression items based on information that corresponds to the user wherein a user may find selecting a suitable or favored avatar more convenient, manageable, efficient or enjoyable, which, in turn, may increase the likelihood that a user selects self-expression items and engages in more communications using the self-expression items. (Col. 3 lines 35-45)

As per Claim 42, the rejection of claim 41 is hereby incorporated by reference; Lee as modified further teaches wherein the use-selected diorama is configured to interact with a different executing application. (Fig. 5, ¶22, ¶25, ¶94, ¶152, ¶154 wherein system 500 features an application manager 502 for managing the different types of applications wherein it receives a timer event from the mobile information device with an adaptive system of a proactive user interface and when a timer is invoked the application manager invokes the step of the current application being executed and switches from one application to another when the user activates it wherein the proactive user interface is able to control and/or be associated with any type of computational device; as taught by Lee; Fig. 3A, Col. 11 lines 15-40 wherein the user interface 

As per Claim 43, the rejection of claim 41 is hereby incorporated by reference; Lee as modified further teaches wherein the diorama system is configured to present a set of recommended avatars to the end user device based upon the usage pattern of monitored user interactions. (Fig. 2, Col. 9 lines 49-67, Col. 11 lines 40-58, Col. 12 lines 10-29 wherein the user interface 310A also includes an avatar window 320 that displays avatars belonging to the category selected in category list 316 of the category window 315 wherein  when the user initiates the avatar selection process, a particular category may be selected based on information gleaned from the user profile; as taught by Levin; Fig. 1, ¶80, ¶103, ¶106, ¶156 wherein the adaptive system includes a learning module for performing the analysis according to received input information and previously obtained knowledge from the behavior of the user wherein the learning module 100 includes a knowledge base 102 storing information gathered using sensors 104 for detecting a state that is input for a reasoning system 108 to process the current states with knowledge base 102 and produce a decision as to which actions to preform wherein the MutateApp 510 is invoked to initiate the appearance of an avatar at least partially controlled according to at least one user preference; as taught by Lee)

As per Claim 44, the rejection of claim 41 is hereby incorporated by reference; Lee as modified further teaches wherein the user interacts with the executing application by directing the avatar of the user to interact with an application-based avatar associated with the executing application.(¶424 wherein the intelligent agent comprises an avatar for interacting with the user, and an agent for interacting with other components on the network, such as other mobile information devices, and/or the network itself. Preferably therefore the avatar forms the user interface (or a portion thereof) and also has an appearance, which is more preferably three-dimensional. The agent then preferably handles the communication between the avatar and the mobile information device, and/or other components on the network, and/or other avatars on other mobile information devices; as taught by lee)

As per Claim 45, the rejection of claim 44 is hereby incorporated by reference; Lee as modified further teaches wherein an appearance of the application-based avatar changes based upon a current state of the executing application. (Fig. 1,¶80, ¶103, ¶106, ¶156 wherein the adaptive system includes a learning module for performing the analysis according to received input information and previously obtained knowledge from the behavior of the user then presenting an avatar personalized for user wherein the learning module 100 includes a knowledge base 102 storing information gathered using sensors 104 for detecting a state that is input for a reasoning system 108 to process the current states with knowledge base 102 and produce a decision as to which actions to perform wherein the MutateApp 510 is invoked to initiate the appearance if an avatar at least partially controlled according to at least one user preference wherein the adaptive system can optionally change its behavior through directed or semi-directed evolution, for example through genetic algorithms; as taught by lee)

As per Claim 46, the rejection of claim 44 is hereby incorporated by reference; Lee as modified further teaches wherein an appearance of the application-based avatar changes based upon cumulative interactions by the user with the executing application. (Fig. 8, Fig. 22,¶123,¶184, ¶185, ¶186, ¶399, ¶400 wherein a generic infrastructure is used to stimulate visual evolution and evolution of the behavior of the avatar creating a more efficient creature through action selection using an intelligent agent interacting with the virtual environment of the system which includes an AICreature 802  with information about the avatar/creature personality/behavior that can be set/configured by the user through a wizard wherein AICreature 802 communicates with world 804 which in turn communicates with various instances of a WorldObject 806 which represents an object in a virtual environment; as taught by lee)

As per Claim 47, the rejection of claim 41 is hereby incorporated by reference; Lee as modified further teaches wherein the user-selected diorama includes a second user avatar representing a second user, the second user interacts with the executing application using a second diorama different than the user-selected diorama. (¶25, ¶26¶82,¶156, ¶424 wherein an intelligent agent on a network mobile information device comprises an avatar wherein the agent handles communications between the avatar and other avatars performed directly on other mobile information devices wherein the proactive user interface displays simulated emotions initiated through MutateApp 510; as taught by lee, Fig. 3A, Col. 11 lines 35-40 wherein a user may select a category from the category list 316; as taught by Levin)

Claim 48 is similar in scope to Claim 41; therefore, Claim 48 is rejected under the same rationale as Claim 41.

Claim 49 is similar in scope to Claim 42; therefore, Claim 49 is rejected under the same rationale as Claim 42.

Claim 50 is similar in scope to Claim 43; therefore, Claim 50 is rejected under the same rationale as Claim 43.

Claim 51 is similar in scope to Claim 44; therefore, Claim 51 is rejected under the same rationale as Claim 44.

Claim 52 is similar in scope to Claim 45; therefore, Claim 52 is rejected under the same rationale as Claim 45.

Claim 53 is similar in scope to Claim 46; therefore, Claim 53 is rejected under the same rationale as Claim 46.

Claim 54 is similar in scope to Claim 47; therefore, Claim 54 is rejected under the same rationale as Claim 47.

Claim 55 is similar in scope to Claim 41; therefore, Claim 55 is rejected under the same rationale as Claim 41.

Claim 56 is similar in scope to Claim 42; therefore, Claim 56 is rejected under the same rationale as Claim 42.

Claim 57 is similar in scope to Claim 43; therefore, Claim 57 is rejected under the same rationale as Claim 43.

Claim 58 is similar in scope to Claim 44; therefore, Claim 58 is rejected under the same rationale as Claim 44.

Claim 59 is similar in scope to Claim 45; therefore, Claim 59 is rejected under the same rationale as Claim 45.

Claim 60 is similar in scope to Claim 47; therefore, Claim 60 is rejected under the same rationale as Claim 47.

(2) Response to Argument
Appellant argues on page 9 of the Remarks, lines 8-11, with respect to claim 41 that  “Reference is made to paragraph [0026] of Lee, which states: “the proactive interfaces is capable of displaying or demonstrating simulated emotions for interactions with the user, as part of communication with the user…these emotions are preferably simulated for presentation by an intelligent agent, more preferably represented by an avatar or creature”” , Appellants further argue on lines 16-19  that “Consistent with all of these teachings the intelligent agent of 
Examiner respectfully disagrees, Appellant is referencing ¶26 confirms that the proactive user interface includes the intelligent agent. Examiner previously pointed to ¶424 & ¶425 for the teaching of intelligent agent comprises an avatar for interacting with the user the avatar aspect of the implementation (or even the agent itself) may be implemented with the proactive user interface. 
Additionally, Examiner has previously pointed to Lee 36, ¶431 wherein the mobile information device adaptive system and proactive user interfaces may be implemented with artificial intelligence (AI) algorithms wherein the intelligent agent includes an avatar with AI and machine learning mechanisms to provide specific user assistance and provision of a host platform abstract layer supporting a plurality of AI applications generically defined. Using the broadest reasonable interpretation, one can argue that the intelligent agent that provides user assistance and provisions of an abstract layer while supporting AI applications, does teach an abstraction layer/intelligent agent, between a user and an executing application such as an operating system as an executing application. The prior art clearly states that the intelligent agent provides an abstract layer. 
Appellant’s Specification teaches in ¶11 “The dioramic system can include an application independent layer of abstraction between a user and the executing application. Appellants further teach in ¶18 of the Specification “In the disclosure, a user customizable layer of abstraction is implemented between applications and a user interacting with the application. An application in this context can include an operating system, a system dependent application, and/or a Web application. In this abstraction layer, a user can personalize a dioramic interface in a unique manner transparent to applications, which users interact with via the Dioramic User Interface.'1''
An Intelligent Agent is defined as an abstract functional system similar to a computer program as per http://en.wikipedia.org/wiki/intelligent agent
For further clarification, Lee previously pointed to Lee’s teaching ¶81 which includes a greater detailed explanation of what the intelligent agent represents. Examiner previously presented the cited paragraphs in the final office action to provide further clarification wherein ¶81 teaches "one or more intelligent agents for use with a mobile information device over a mobile information device network, preferably including an avatar through which the agent may communicate with the human user. The avatar therefore preferably provides a user interface for interacting with the user. The intelligent agent preferably also includes an agent for controlling at least one interaction of the mobile information device over the network. ", Lee also teaches the Intelligent Agent while performing functions that connect the user to running applications such as in ¶197, ¶199,¶201,¶213 & ¶214.  Using the broadest interpretation, and based on Appellant’s own definition of an executing application being an operating system and including the teachings of Lee of an Intelligent agent which has a user interface for interacting with the user and controlling the mobile device and providing provision of a host platform independent layer wherein the Intelligent Agent interacts with many applications and world objects [¶197], one can argue that the cited intelligent agent provides an application independent layer of abstraction between a user interface with an end user device of a user and the executing application (i.e. an operating system) wherein the avatar provides a dioramic user interface. 
Appellant further argues on page 11 of the Remarks, lines 13-17, with respect to claim 41 that “Additionally, Appellant notes that the claims recite “the dioramic user interface is a three dimensional user interface independent of the executing application, visually represents a person and an entity with which the user interacts, respectively, as avatars in the user-selected diorama, and is unique to the user.” Appellant states on line 23-25 that “As claimed, the dioramic user interface is multiple avatars. However, the single avatar within Lee previously identified by the Examiner as allegedly the claimed dioramic user interface is not multiple avatars. While, Lee discloses multiple objects (e.g., AICreature 802 and as a whole.””
Examiner respectfully disagrees, Examiner previously pointed to Lee ¶442 for the teaching of the agent may also optionally activate the vibration mode, for example when the avatar bumps into hard objects in the virtual world or when trying to get the user's attention. The avatar may also optionally appear to be actively manipulating the user interface screens of the telephone. Using the broadest reasonable interpretation, and based on the broad claim language that recites “visually represents a person and an entity with which the user interacts, respectively, as avatars in diorama,” one can argue that the user avatar bumping into a hard object/an entity avatar teaches multiple avatars wherein as claimed one avatar is of a person and one avatar is of an entity. 
Appellant further argues on page 13 of the Remarks, lines 4-5, with respect to claim 41 that “Independent claim 41 recites, in part, the limitations of “modifying the dioramic user interface using a diorama selected by the user.” And in lines 13-14 that “The Examiner subsequently asserts that Lee does not teach the claimed diorama is selected by the user.” Even taking into account this admission, Appellant respectfully disagrees.” Appellant further argues on page 17 of the Remarks, lines 25-27 that “Additionally, the “category” is not a diorama (i.e. “an independent software object that is rendered by a user interaction runtime engine 
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The specification defines a diorama in ¶19 as “A standard definition for a diorama is: a model which shows a situation, such as an historical event or animals in their natural surroundings,.” Examiner previously pointed to Lee Fig. 8, ¶77, ¶78, ¶184, ¶185 for the teaching if the adaptive system is preferably able to analyze the user behavior by analyzing a plurality of user interactions with the mobile information device, after which more preferably the adaptive system compares the plurality of user interactions to at least one predetermine pattern, to see whether the predetermined pattern is associated with altering at least one function of the user interface. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that altering at least one function of the user interface teaches modifying the dioramic user interface using the diorama (i.e. the modeled situation)/through the comparing user interaction to predetermined patterns and determining the modification to the function of the user interface accordingly. The surroundings and situations where the user is interacting to alter the user interface will  change the interface. To further clarify what a modification to the user interface entails, Examiner previously pointed to ¶72 which teaches “The user interface preferably features a graphical display, such that at least one function of the graphical display is proactively altered according to the pattern. For example, at least a portion of the graphical display may optionally and preferably be altered, more preferably by selecting a menu for display according to the detected pattern, and displaying the menu. The menu may optionally be selected by constructing a menu from a plurality of menu options, for example in order to create a menu "on the fly".” Therefore, the detected pattern can alter the display of the menu provided on the user interface and hence teaches modification of the user interface using a diorama.
Examiner also previously pointed to Levin Fig. 3A, Col. 11 lines 15-40 for the teaching of the user interface 310A includes a category window 315 that displays a list 316 of categories where each category groups multiple avatars wherein categories include an NFL Playoffs 2004, an objects category 316B, an Americana category 316C, and a celebrities category 316D wherein a user may select a category from the category list 316.  Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Levin teaches modification of the user interface by a user selecting a diorama from a category such as the options listed above.
Therefore, the combination of Lee and Levin teaches the argued limitation reciting modifying the dioramic user interface using a diorama selected by the user.
Appellant argue, on page 18 of the Remarks, lines 17-20, with respect to claim 44 that “The Examiner previously asserted that the "executing application" of Lee was the operating 7system. However, nowhere does the Examiner's analysis refers to "an application-based avatar8 associated with the executing application." In other words, the claims require an avatar associated with the operating system yet no such teaching is found within Lee.12 ”
Examiner respectfully disagrees, Examiner previously pointed to Lee ¶424 for the teaching of the intelligent agent comprises an avatar for interacting with the user, and an agent for interacting with other components on the network, such as other mobile information devices, and/or the network itself. Preferably therefore the avatar forms the user interface (or a portion thereof) and also has an appearance, which is more preferably three-dimensional. The agent then preferably handles the communication between the avatar and the mobile information device, and/or other components on the network, and/or other avatars on other mobile information devices. Since the operating system runs all applications and since the intelligent agent comprises both an avatar and an agent wherein the agent is the application-based avatar associated with the executing application/the operating system. The agent allows for communication with the user avatar and other devices. To further clarify Examiner will further point to ¶430 which teaches The virtual world is preferably a visual display and playground optionally where objects other than the avatar can be inserted and the user can observe the avatar learning and interacting with them. The objects that are entered to the world can optionally be predefined, with possible different behaviors resulting from the learning process. The user can optionally and preferably give rewards or disincentives and be part of the learning process. In this respect, the intelligent agent (through the appearance of the avatar) may optionally act as a type of virtual pet or companion. Here, the agent is a pet that the user can interact with and hence is an application based avatar associated with the executing application and which interacts with the user’s avatar. Therefore, the argued limitation is taught by the cited prior art. 
Appellant argues on page 20 of the Remarks, lines 5-10, with respect to claim 45 that “Dependent claims 45 depends upon claim 44 and recites to "an appearance of the application-based avatar" (i.e., the avatar associated with the executing application). However,15 nothing in the Examiner's analysis on pages 11 and 12 of the Eighth Office Action refer to the16 appearance of the application-based avatar (i.e., the avatar associated with the executing17 application). This is not surprising 
Examiner respectfully disagrees, Examiner previously pointed to Lee for the rejection of claim 45 Fig. 1,¶80, ¶103, ¶106, ¶156 wherein the adaptive system includes a learning module for performing the analysis according to received input information and previously obtained knowledge from the behavior of the user then presenting an avatar personalized for user wherein the learning module 100 includes a knowledge base 102 storing information gathered using sensors 104 for detecting a state that is input for a reasoning system 108 to process the current states with knowledge base 102 and produce a decision as to which actions to perform wherein the MutateApp 510 is invoked to initiate the appearance if an avatar at least partially controlled according to at least one user preference wherein the adaptive system can optionally change its behavior through directed or semi-directed evolution, for example through genetic algorithms. Using the broadest reasonable interpretation, one can argue that using the state of the application can change the appearance of the avatar and in this case the agent avatar which is an application based avatar can also be changed as per ¶430 cited above.
Appellant argues on pages 22-23 of the Remarks, lines 21-22 & 1-2 with respect to claim 47, that “The claims require that "the second user interacts with the 
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner previously pointed to Lee ¶25, ¶26¶82,¶156, ¶424 for the teaching of an intelligent agent on a network mobile information device comprises an avatar wherein the agent handles communications between the avatar and other avatars performed directly on other mobile information devices wherein the proactive user interface displays simulated emotions initiated through MutateApp 510. Examiner also previously pointed to Levin Fig. 3A, Col. 11 lines 35-40 for the teaching of a user may select a category from the category list 316. Using the broadest reasonable interpretation and based on the broad claim language, avatars interacting with each other wherein different avatars are on different mobile devices yet have a form of an interaction are indeed interacting with the same executing application at the level wherein the agent (abstract layer between the avatar And executing application/operating system) communicates with other avatars that have their own display simulation/dioramas and therefore have their different dioramas. Despite a second user/avatar being on a different device, it is still interacting with the operating system of the current device that the first user and its avatar are residing on. Levin teaches allowing for a user selection. The language of the claim is broad yet the Appellant is arguing that the prior art does not teach the limitations without clarifying the missing components in the art vs what is claimed and recited in the specification. Combining the prior art teaches the argued limitations above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGIE BADAWI/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
Conferees:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.